 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DENNIS DAVIS,                                      No. 2:17-cv-0544 JAM CKD P
12                      Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14   B. JOHNSON, et al.,
15                      Defendants.
16

17           On July 29, 2019, the court directed plaintiff to file a pretrial statement by October 1,

18   2019. Plaintiff has not responded to the court’s order. The court will therefore recommend that

19   this action be dismissed without prejudice. See Fed. R. Civ. P. 41(b).

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, an party may file written objections

25   with the court and serve a copy on all parties. Such a document should be captioned “Objections

26   to Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

27   served and filed within fourteen days after service of the objections. The parties are advised that

28   /////
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: October 16, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     davi0544.fpts
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
